Citation Nr: 0606366	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-20 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
38 U.S.C.A. Chapter 35 Dependents' Educational Assistance 
benefits in the amount of $485.57.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father (the veteran)



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1967 
to August 1969.  The appellant is the veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 determination of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO denied the 
appellant's request for a waiver of recovery of an 
overpayment of 38 U.S.C.A. Chapter 35 Dependents' Educational 
Assistance benefits.  As the appellant and the veteran reside 
in Albuquerque, New Mexico, the claims folder is located at 
the RO in that city.  


FINDINGS OF FACT

1.  In June 2001, the appellant was granted 45 months and 
0 days of full-time benefits for an approved program of 
education or training pursuant to the Dependents Educational 
Assistance Program through June 26, 2009.  

2.  Due to the appellant's June 2003 withdrawal from summer 
school and his August 2003 reduction in course credits, he 
incurred an overpayment of educational benefits of $2,285.56 
for the period of time from May 2003 to September 2003.  

3.  Adjustments (including the appellant's withdrawal from 
classes on the first day of the fall 2003 term) reduced the 
amount of his overpayment to $485.57 for educational benefits 
paid for classes attended through May 2004.  

4.  The appellant's payment by check in the amount of $205.20 
reduced his overpayment to $280.37.  With the addition of 
interest and penalty fees, the remaining balance of the 
appellant's overpayment totals $315.34.  

5.  The overpayment of 38 U.S.C.A. Chapter 35 Dependents' 
Educational Assistance benefits in the amount of $485.57 was 
not created through fraud, misrepresentation of a material 
fact, or bad faith on the part of the appellant.  

6.  Recovery of the overpayment of 38 U.S.C.A. Chapter 35 
Dependents' Educational Assistance benefits in the amount of 
$485.57, plus accrued interest and penalty fees, violates the 
principles of equity and good conscience.  


CONCLUSIONS OF LAW

1.  The overpayment of 38 U.S.C.A. Chapter 35 Dependents' 
Educational Assistance benefits in the amount of $485.57 is a 
valid indebtedness.  38 U.S.C.A. § 5112(b) (West 2002); 
38 C.F.R. §§ 3.503, 3.667 (2005).  

2.  Waiver of the recovery of the overpayment of 38 U.S.C.A. 
Chapter 35 Dependents' Educational Assistance benefits in the 
amount of $485.57, plus accrued interest and penalty fees, is 
warranted.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), which sets forth notice and assistance requirements 
on the part of VA in the adjudication of certain claims, are 
not applicable to requests for waiver of recovery of 
overpayments.  See, Lueras v. Principi, 18 Vet. App. 435 
(2004) and Barger v. Principi, 16 Vet. App. 132 (2002).  In 
any event, information necessary for a proper Board 
adjudication of the current appeal is of record.  In view of 
the outcome favorable to the appellant, the Board finds that 
he is not prejudiced by any deficiencies in the notice or 
development of his claim.  

Validity Of The Debt

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See, Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  

In June 2001, the appellant was found to be entitled to 
45 months and 0 days of full-time benefits for an approved 
program of education or training pursuant to the Dependents 
Educational Assistance Program.  Basic eligibility for these 
educational benefits was established through June 26, 2009.  

At the time of the June 2001 decision, the appellant's final 
educational objective was an associate of arts degree, and 
his school or training establishment was the Albuquerque 
Technical Vocational Institute.  Thereafter, in July 2002, 
the appellant filed a VA Form 22-1995, Request For Change Of 
Program Or Place Of Training.  According to this document, 
the appellant selected a program with a final educational 
goal of a bachelor degree in chemistry at the University of 
New Mexico.  

In January 2004, the Committee on Waivers and Compromises at 
the RO in Muskogee, Oklahoma (Committee) determined that the 
appellant had been overpaid (in the amount of $2,085.97) 
between May 2003 and December 2003.  The basis of this 
overpayment was the appellant's withdrawal from school for a 
period of time as well as his having dropped a course and 
thus not receiving credit for it.  

In a subsequent undated letter, the Muskogee RO informed the 
appellant that, due to a change in his enrollment which began 
in January 2004, he may have incurred an additional 
overpayment.  The RO explained to the appellant that his 
educational benefit payments would be reduced in January 2004 
and reduced again effective "February . . . 2001."  In 
addition, the RO notified the appellant that he would receive 
another letter about this change and that this subsequent 
document would inform him if he had incurred further debt due 
to an overpayment.  

In an undated letter subsequently associated with the file, 
the Muskogee RO clarified that, due to the appellant's June 
2003 withdrawal from summer school and his August 2003 
reduction in course credits, he had incurred an overpayment 
of educational benefits of $2,285.56 for the period of time 
from May 2003 to September 2003.  In addition, the RO 
explained to the appellant that adjustments (including his 
withdrawal from classes on the first day of the fall 2003 
term) reduced the amount of his overpayment to $485.57.  This 
total amount of the overpayment included consideration of 
educational benefits paid for classes attended through May 
2004.  Further, as the appellant had made a payment by check 
in the amount of $205.20, his overpayment was reduced to 
$280.37.  After the addition of interest and penalty fees, 
the remaining balance of the appellant's overpayment totaled 
$315.34.  

Included in the claims folder is documentation from the 
appropriate educational institution of the appellant's 
withdrawal from school and his reduction of course credits in 
the second half of 2003.  These records support the Muskogee 
RO's determination that the appellant was overpaid 
educational benefits.  The appellant does not dispute the 
creation of this overpayment of educational benefits.  
Consequently, the Board finds that the overpayment of 
educational benefits in the amount of $485.57 was properly 
calculated.  See, 38 U.S.C.A. § 5112(b) (West 2002); 
38 C.F.R. §§ 3.503, 3.667 (2005).  See also, Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  

Waiver Of The Debt

The veteran requested a waiver of recovery of his overpayment 
of educational benefits within 180 days after receiving 
notification of the indebtedness.  As he filed a timely 
application for waiver of this overpayment, he meets the 
basic eligibility requirements for a waiver of recovery of 
his VA indebtedness.  The Board will proceed to adjudicate 
the veteran's claim on the merits.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b)(2) (2005).  

According to the applicable law and regulations, recovery of 
overpayments of any benefits made under the laws administered 
by VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2005).  The phrase "equity and good conscience" 
means the arrival at a fair decision between the obligor and 
the Government.  In making this determination, consideration 
will be given to the following elements (which are not 
intended to be all-inclusive):  (1)  fault of the debtor, 
(2)  balancing of faults between the debtor and VA, 
(3)  undue hardship of collection on the debtor, (4)  defeat 
of the purpose of an existing benefit to the appellant, 
(5)  unjust enrichment of the appellant, and (6)  whether the 
appellant changed positions to his or her detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(a) (2005).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (2005).  See also, Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  

In January 2004, the Committee determined that the facts of 
the case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment educational benefits.  At 
the personal hearing conducted in April 2005 before the 
undersigned Veterans Law Judge, the appellant testified that, 
although he was "pretty sure" that he had received written 
instructions informing him of his obligation to notify VA of 
any withdrawals from school, he did not remember to so inform 
VA when he did withdraw from classes.  The appellant stated 
that "it just didn't register with . . . [him]."  Hearing 
transcript (T.) at 9.  Importantly, during the second half of 
2003 when the appellant withdrew from school and reduced his 
course credits, he was suffering from psychological pathology 
(including panic attacks) and physical problems.  T. at 3-10.  
Consequently, the Board agrees with the Committee's January 
2004 decision that there was no fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of 
this overpayment.  

The appellant does not dispute the fact that he failed to 
inform VA of his withdrawal from school and reduction of 
course credits in the second half of 2003.  See, T. at 9.  
Importantly, however, the appellant asserts that his 
psychological problems (including panic attacks) contributed 
to his inability to remember to inform VA of his withdrawal 
from school and reduction of course credits in the second 
half of 2003.  See, T. at 4, 6, 9.  In fact, the appellant 
maintains that the reasons that he withdrew from classes and 
reduced the number of credits that he was taking at school 
were both the physical and emotional disabilities that he 
had.  See, T. at 3-10.  Further review of the claims folder 
indicates that service connection has been granted for 
chronic schizophrenic reaction, paranoid type, and that a 
total schedular rating has been in effect for this disability 
since December 1980.  As such, the Board finds that the 
veteran, the appellant's father, was most likely unable to 
provide guidance to his son regarding the son's obligations 
to notify VA when he withdrew from classes.  

The appellant asserts that his repayment of this overpayment 
of educational benefits would create undue financial hardship 
for him.  See, e.g., T. at 4-11.  Documentation included in 
the claims folder indicates that, in April 2004, the veteran 
had credit card debt totaling almost $6000.  One year later, 
in April 2005, the unpaid balance was $3000.  Because of 
these financial obligations, the appellant participates in a 
debt management program.  See, e.g., T. at 6.  Also, due to 
the fact that the appellant currently attends school and is 
not working, he lives with his father.  T. at 4, 9-10.  

Based on these considerations, the Board finds that 
collection of the overpayment of educational benefits would 
indeed place undue hardship on the appellant and defeats the 
purpose of providing financial assistance to the appellant 
for educational purposes.  Further, in light of the 
relatively small amount of the debt ($485.57, plus accrued 
interest and penalty fees), the Board finds that a waiver of 
the recovery of this overpayment would not result in unjust 
enrichment to the appellant and would not be unduly adverse 
to the Government.  Accordingly, the Board concludes that it 
would be against equity and good conscience for VA to recover 
the overpayment of Chapter 35 Dependents' Educational 
Assistance benefits in the amount of $485.57, plus accrued 
interest and penalty fees.  See, 38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(a) (2005).  See also, Ridings 
v. Brown, 6 Vet. App. 544, 546 (1994).  Waiver of recovery of 
the overpayment of these educational benefits is, therefore, 
granted.  




ORDER

Waiver of recovery of an overpayment of Chapter 35 
Dependents' Educational Assistance benefits in the amount of 
$485.57, plus accrued interest and penalty fees, is granted.  



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


